PER CURIAM.
In a disciplinary proceeding the Board of Governors of The Florida Bar found the respondent guilty of serious professional misconduct and has ordered that he be disbarred. The respondent has not sought review, despite the fact that the judgment of the Board was filed with this Court on November 9, 1964.
It is ordered that the judgment of the Board of Governors be and it is hereby approved. The respondent Clyde E. Foster is hereby disbarred from the practice of law. The costs of this proceeding in the amount of $62.34 are hereby taxed against respondent and he is directed to pay the same.
It is so ordered.
THORNAL, O’CONNELL, CALDWELL and ERVIN, JJ., concur.
DREW, C. J., dissenting with opinion.